DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination filed on 11/29/2021. Claims 1, 9, 15 and 17 have been amended. Claims 1-20 are pending and are directed towards method, system and program product for FEDERATED MOBILE DEVICE MANAGEMENT. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 was acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-8 and 14-16 are objected by dependency on claims 5 and 13.
The closest prior arts of record fail to teach alone or in combination the limitations “authenticate the second management service for federated device management of the client device with a first management service; receive the second device management data from the second management service; and evaluate the device management data from the second management service for conformity with a baseline management policy of the first management service” of claim 5 in combination with other limitations. Claim 13 recites similar features. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heather Hinton et al. U.S. Patent No. 7,562,382 B2, (hereinafter “Hinton”) in view of Sampson et al. US 2008/0270586 A1 (hereinafter “Sampson”)


As per claim 1. Hinton teaches a non-transitory computer-readable medium embodying program code for affiliated device management executable in at least one computing device, the program code, when executed by the at least one computing device, being configured to cause the at least one computing device to at least: 
enroll a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); and 
cause the client device to check in for a device management update based on the change in affiliation (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).
Hinton does not explicitly teach identify a change in affiliation between the first management service and the second management service in which the first management service and the second management service are no longer affiliates with each other. 
However, Sampson teaches identify a change in affiliation between the first management service and the second management service in which the first management service and the second management service are no longer affiliates with each other (a determination is made whether the affiliated visitor selects to become unaffiliated with the community site. Sampson, para [0073])(the visitor is un-affiliated as a member of the community site. In one embodiment, such information may be provided to the centralized data store. Processing continues next to block 422, where the visitor's information may be removed from the affiliation information within the display of affiliation information for the community site. In one embodiment, a refresh of the screen may be performed automatically to illustrate to the visitor that they had been un-affiliated with the community site. Sampson, para [0074])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Hinton in view of the teaching of Sampson. One would be motivated to do so, to update the centralized data store “the federated management data” when a management service becomes unaffiliated. (Sampson, para [0074]).

 As per claim 2,  Hinton and Sampson teach the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: transmit a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 3,  Hinton and Sampson teach the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: delete the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 4, Hinton and Sampson teach the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: update device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 9, Hinton teaches a method for affiliated device management, comprising:
enrolling a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); and
(the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).
Hinton does not explicitly teach identifying a change in affiliation between the first management service and the second management service in which the first management service and the second management service are no longer affiliates with each other. 
However, Sampson teaches identifying a change in affiliation between the first management service and the second management service in which the first management service and the second management service are no longer affiliates with each other (a determination is made whether the affiliated visitor selects to become unaffiliated with the community site. Sampson, para [0073])(the visitor is un-affiliated as a member of the community site. In one embodiment, such information may be provided to the centralized data store. Processing continues next to block 422, where the visitor's information may be removed from the affiliation information within the display of affiliation information for the community site. In one embodiment, a refresh of the screen may be performed automatically to illustrate to the visitor that they had been un-affiliated with the community site. Sampson, para [0074])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Hinton in view of the teaching of Sampson. One would be motivated to do so, to update the centralized data store “the  (Sampson, para [0074]).

As per claim 10, Hinton and Sampson teach the method according to claim 9, further comprising: transmitting a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 11, Hinton and Sampson teach the method according to claim 9, further comprising: deleting the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 12, Hinton and Sampson teach the method according to claim 9, further comprising: updating device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 17, Hinton teaches a system for affiliated device management, comprising:
at least one memory device to store computer-readable instructions thereon (Examples of computer readable media include media such as EPROM, ROM, tape, floppy disc, hard disk drive, RAM, and CD-ROMs. Hinton, Col. 66 Lines 10-12); and 
a first management computing device implementing a first management service and configured, through execution of the computer-readable instructions (the processes of the present invention are capable of being distributed in the form of instructions in a computer readable storage medium and a variety of other forms. Hinton, Col. 66 Lines 7-10), to at least: 
enroll a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); and 
cause the client device to check in for a device management update based on the change in affiliation (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).
Hinton does not explicitly teach identify a change in affiliation between the first management service and the second management service in which the first management service and the second management service are no longer affiliates with each other. 
However, Sampson teaches identify a change in affiliation between the first management service and the second management service in which the first management service and the second management service are no longer affiliates with each other (a determination is made whether the affiliated visitor selects to become unaffiliated with the community site. Sampson, para [0073])(the visitor is un-affiliated as a member of the community site. In one embodiment, such information may be provided to the centralized data store. Processing continues next to block 422, where the visitor's information may be removed from the affiliation information within the display of affiliation information for the community site. In one embodiment, a refresh of the screen may be performed automatically to illustrate to the visitor that they had been un-affiliated with the community site. Sampson, para [0074])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Hinton in view of the teaching of Sampson. One would be motivated to do so, to update the centralized data store “the federated management data” when a management service becomes unaffiliated. (Sampson, para [0074]).

As per claim 18, Hinton and Sampson teach the system according to claim 17, wherein the first management computing device is further configured to at least: transmit a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 19, Hinton and Sampson teach the system according to claim 17, wherein the first management computing device is further configured to at least: delete the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 20, Hinton and Sampson teach the system according to claim 17, wherein the first management computing device is further configured to at least: update device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Olsson US 2011/0145408 A1 directed to service enablement/disablement based on service relationships.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492